DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/17/2021 is acknowledged.
Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2020/0028044; hereinafter Lee).
Regarding claim 1, Fig 2 of Lee discloses a driving backplane comprising:
a substrate (100; Fig 2; ¶ [0029]); and
a bonding layer (312/314; Fig 2; ¶ [0030]) located on a side of the substrate (100; Fig 2; ¶ [0029]) and configured to bond with a plurality of Micro LEDs (400; Fig 2) 

Regarding claim 7, Fig 2 of Lee discloses the bonding metal layer (312; Fig 2; ¶ [0030]) is a single metal layer (¶ [0046]).

Regarding claim 14, Fig 2 of Lee discloses a display device comprising:	the driving backplane according to claim 1; and
a plurality of mirco LEDs arranged in an array bonded with the bonding layer of the driving backplane (Fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2020/0028044; hereinafter Lee) as applied to claim 1 and further in view of Lin et al (US 2016/0240480; hereinafter Lin).
Regarding claim 8, Lee discloses the bonding metal layer (seed layer; 312; Fig 2; ¶ [0030]) is a single metal layer (¶ [0046]).

In the same field of endeavor, Lin discloses a seed layer is a metal layer which may be single layer or composite layer (¶ [0020]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to form a bonding metal layer a single layer or a composite layer for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2020/0028044; hereinafter Lee) as applied to claim 1 and further in view of Etzkorn (US 2014/0296673; hereinafter Etzkorn).
Regarding claim 11, Lee discloses a material of the conductive protection layer (314; Fig 2; ¶ [0030], [0046]; seed layer) comprises nickel, gold or aluminum (¶ [0046]).
However Lee does not expressly discloses a material of the conductive protection layer comprises indium tin oxide or indium zinc oxide.
In the same field of endeavor, Etzkorn discloses a seed layer can comprise nickel, gold or aluminum or indium tin oxide (¶ [0065]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to form a conductive protection layer comprising indium tin oxide or nickel or gold for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06).

Allowable Subject Matter
Claims 2-6, 9-10, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second trace layer connected to the first trace layer through a first via structure and connected to the bonding metal layer through a second via structure and a second planarizing layer which are located between the substrate and the bonding layer and sequentially arranged along the direction away from the substrate”.


Regarding claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “bonding metal layer comprises a first titanium layer, an aluminum layer and a second titanium layer that are sequentially arranged along the direction away from the substrate”.
Regarding claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “bonding metal layer comprises a first molybdenum layer, an aluminum layer and a second molybdenum layer that are sequentially arranged along the direction away from the substrate”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895